DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13-16 are newly added. Claims 1, 5, 7-8 & 10-16 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the large-particle diameter active silicon material" and “the small particle diameter active silicon material” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim or in claim 5 from which claim 14 depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Put (US 2015/0325839 A1).
Regarding claims 5 & 7, Put teaches an anode active material, for a lithium secondary battery, comprising: a composite comprising an active silicon material having a crystal size of 24 nm to greater dispersed in a matrix material having a center region comprising crystalline silicon oxide (SiOx) (wherein 0 ≤ x ≤ 2) ([0038]-[0041]) but is silent as to a carbonaceous material mixed with the composite, wherein the carbonaceous material is included in an amount of 75 wt% to 97 wt% based on the total amount of the composite and the carbonaceous material.		Lee teaches an anode active material for a lithium secondary battery, comprising a silicon-based composite and a carbonaceous material such as graphite, wherein the silicon-based composite is present in an amount of 10 wt% to 90 wt% based on the total weight of the composite and the carbonaceous material ([0027]-[0037]) which overlaps with the presently claimed ranges with respect to the weight content of the carbonaceous material and the composite.												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to mix a carbonaceous material such as graphite with the composite of Nishimine in the above described amounts because when the content of the carbonaceous material is less than 10 wt %, its function as a supporter against active material volume expansion, which occurs upon charge/discharge, is reduced considerably and thus the cycle-life of the electrode is degraded and when the content of the carbonaceous material exceeds 90 wt%, the discharge capacity of the active material is decreased due to the reduction in the structural ratio of a silicon-based composite, and thus, attaining an energy density higher than that of conventional graphite negative active material cannot be obtained as taught by Lee ([0037]). “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).

Allowable Subject Matter
Claims 1, 8, 10-13 & 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Nishimine (US 2014/0308193 A1) teaches a substantially similar method of forming the claimed anode active material of claims 1, 8 & 12, as noted in the Non-Final Office Action mailed on 05/17/2022, but does not fairly teach or suggest, in particular, a silicon oxide comprising a large particle diameter active silicon material having a crystal size of 24 nm to 40 nm and a small particle diameter active silicon material having a crystal size of 8 nm to 12 nm both being dispersed in a matrix material having a center region comprising crystalline silicon oxide, wherein an amount of the small particle diameter active silicon material is 20 wt% to 80 wt% based on a total weight of the large particle diameter active silicon material and the small particle diameter active silicon material.									Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages ???? of Remarks, filed 08/11/2022, with respect to the rejections of claims 1, 5, 8 & 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Put and Lee as presented above. As instantly claimed, claim 5 is found to be obvious over the combined teachings of Put and Lee.			Thus, in view of the foregoing, claims 1, 8, 10-13 & 15-16 are allowed and claims 5, 7 & 14 are rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANAEL T ZEMUI/Examiner, Art Unit 1727